Citation Nr: 0531305	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-14 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for a right inguinal 
herniorrhaphy.

2.  Entitlement to an increased disability rating for chronic 
prostatitis, currently rated as 10 percent disabling.  

3.  Whether new and material evidence has been presented to 
reopen the claim of entitlement to service connection for a 
low back disorder.

4.  Entitlement to service connection for a left hip 
disorder.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active military service from July 1949 to 
February 1953. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) dated in November 
2001.  

The issues of entitlement to a compensable rating for a right 
inguinal hernia and a rating in excess of 10 percent for 
chronic prostatitis are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed December 1994 rating decision, the RO 
declined to reopen a claim for service connection for a low 
back disorder.  

2.  Evidence received since the December 1994 rating decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for a low back disorder.

3.  There is no competent evidence of a current left hip 
disorder which is the result of a disease or injury incurred 
in service.

4.  There is no competent evidence of current headaches which 
are the result of a disease or injury incurred in service.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision denying the veteran's 
claim for entitlement to service connection for a low back 
disorder based on a lack of no new and material evidence is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2005).

2.  Evidence submitted since the December 1994 rating 
decision is not new and material; thus, the requirements to 
reopen the claim of service connection for a low back 
disorder have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001).

3.  The veteran is not entitled to service connection for a 
left hip disorder.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).

4.  The veteran is not entitled to service connection for 
headaches.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the VCAA.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim, (2) that VA will seek to provide, and (3) that the 
claimant is expected to provide.  In what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

VA satisfied its duty to notify by means of a letter from the 
RO to the appellant in June 2001, as well as by means of the 
discussions in the November 2001 rating decision, August 2002 
statement of the case (SOC), and April and December 2003 
supplemental statements of the case.  He was advised of what 
was required to substantiate his claims and of his and VA's 
responsibilities regarding his claims.  He was also asked to 
submit information and/or evidence, which would include that 
in his possession, in support of his claims.  

The U.S. Court of Appeals for Veterans Claims (Court) held in 
Mayfield v. Nicholson, 19 Vet. App. 220 (2005), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the AOJ.  
In addition, a complying notice need not necessarily use the 
exact language of the controlling statute or regulation 
specifying VA's notice obligations, so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  

The Court in Pelegrini held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The June 
2001 letter was mailed to the appellant prior to the initial 
RO adjudication of his claims.  See 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  To any extent that the veteran was not 
provided full and adequate notice prior to the adjudication 
of his claims in November 2001, it is harmless error as all 
evidence submitted was considered by VA in the SOC and the 
SSOCs as set forth above.  There is no indication that the 
outcome of the case has been affected.  The claim has been on 
appeal for several years, and in that time VA has provided 
the appellant a meaningful opportunity to participate 
effectively in the processing of his claims.  See Mayfield v. 
Nicholson, 19 Vet. App 103 (2005).

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
The record includes VA medical treatment records and service 
medical records.  The veteran indicated in July 2001 that he 
had no additional evidence to submit, and all his treatment 
was at the Dallas VA medical center (VAMC).  After a review 
of the record in this case, the Board finds no indication of 
any additional pertinent, outstanding private medical 
evidence specifically identified by the veteran that have not 
been requested, nor is there any indication that additional 
outstanding Federal department or agency records exist that 
should be requested in connection with the claim adjudicated 
in this decision.  38 U.S.C.A. § 5103A(b), (c)(3) (West 
2002); 38 C.F.R. § 3.159(c)(1), (2) (2005).  

Under the VCAA, the duty to assist includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on a claim.  See 38 C.F.R. § 
3.159(c)(4).  An examination or opinion is necessary to make 
a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).  Here, the 
veteran has not put forth evidence of a current disability as 
to the left hip or headaches, and no examination is warranted 
to comply with the duty to assist.  There is no duty to 
obtain a VA examination or opinion in the case of the low 
back disorder because new and material evidence has not been 
presented or secured.  See 38 C.F.R. § 3.159(c)(4)(iii).  
Thus, the Board finds that no additional action is necessary 
as to these claims.  


II.  New and Material Evidence - Service Connection for Low 
Back Disorder

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue the Board is 
required to address on appeal despite the RO's action.  
Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).  Service connection will be rebuttably presumed 
for certain chronic diseases, including arthritis, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2005).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  
In general, service connection will be established if the 
evidence supports the claim or is in relative equipoise; only 
if a fair preponderance of the evidence is against the claim 
will the claim be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  

The claim for service connection for a low back disorder was 
originally denied in a March 1973 rating decision.  Service 
medical records showed complaints of back pain in May 1949 
and February and September 1952.  There were impressions of 
myalgia in February 1952 and a question of sciatica in 
September 1952.  Separation examination in January 1953 
revealed a normal spine.  VA examination in February 1973 
noted complaints of back stiffness on bending, but the 
orthopedic system was normal and there was no back diagnosis.  
Department of Correction record also noted complaints of back 
ache in September 1967, but no diagnosis was rendered.  The 
RO noted in the rating decision that there was no chronic 
back disability.  This decision was not appealed.  

Thereafter, VA treatment records dated in July 1984 showed 
that the veteran complained of left leg numbness due to a 
back injury.  He gave a two year history of low back pain.  
An x-ray showed minimal spurring at L4-5.  The impression was 
mechanical low back pain.  In October 1987, the veteran 
reported that he injured his back five to six years ago while 
working in an oil field.  The impression was symptoms of L4 
nerve root irritation., but the doctor was skeptical in light 
of a negative computed tomography (CT) scan.  The CT scan in 
April 1987 showed minimal disc bulges at L4-5 and L3-4 and 
facet joint hypertrophy at L4-5.  In an October 1987 
statement, the veteran's VA examiner noted that x-rays showed 
degenerative arthritis of the lumbar spine.  An October 1989 
x-ray was interpreted as normal for the veteran's age.  The 
impression was chronic mechanical low back pain with 
functional overlay.  The veteran continued to be treated for 
low back symptoms through 1990. 

The veteran sought to reopen his claim in September 1990, 
arguing that he had a hernia repair during service with 
complications of a spinal block that affected his spine.  In 
a December 1990 rating decision, the RO declined to reopen 
the claim, stating that new and material evidence had not 
been submitted.  

In association with an attempt to reopen his claim, the 
veteran underwent VA examination in May 1991.  The examiner 
noted the veteran's history of low back injury in 1981 
incurred while performing heavy lifting in the oil fields.  
The diagnosis was residuals of low back injury of the lumbar 
spine with a probably ruptured disc.  Also of record were 
additional VA treatment records dated from 1990 to 1992.

The claim to reopen was denied by the RO and ultimately by 
the Board in a May 1993 decision.  The Board noted that new 
and material evidence had not been presented, as that there 
was no evidence of connection between the any current low 
back disorder dating from 1981 and service.  Furthermore, the 
Board noted that inasmuch as there was a diagnosis of spina 
bifida occulta, this was a developmental anomaly and as such 
not subject to service connection.  The decision cited 
service medical records showing a finding of complaints of 
back pain, but no chronic disease noted at separation from 
service and no arthritis dated within the presumptive period.  
A 1973 VA examination showed back complaints and that had 
been ongoing since then.  

The veteran attempted to reopen the claim in December 1993.  
In December 1994, the RO declined to reopen the claim for a 
low back disorder which had been finally denied by the Board 
in the May 1993 decision.  The RO noted that the additional 
evidence, consisting of more medical evidence of current back 
pathology without evidence of a nexus between that pathology 
and service, was not material.

The veteran was notified of this decision and of his 
appellate rights by letter dated March 1, 1995.  He did not 
appeal.  In September 1996, he requested that his claim be 
reopened, but was informed in a November 1996 letter from the 
RO that he needed to submit new and material evidence to 
reopen the claim.  

The RO's December 1994 rating decision is a final decision 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105.  In order to reopen this claim, the 
appellant must present new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. §3.156(a).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
Therefore, the amendment is not applicable to this claim, as 
appellant filed this claim in October 2000.

Evidence obtained since the December 1994 rating decision 
includes VA medical records dated through August 2001 showing 
degenerative joint and disc disease of the low back.  Also 
noted are the veteran's contentions, including testimony at a 
personal hearing in March 2003.  The veteran submitted copies 
of previously considered service medical records, including 
one showing that he complained of chronic headaches and that 
his back and testicles hurt.  The examiner noted no 
pathology, and gave no prescription.  

The evidence received since the December 1994 rating decision 
which denied service connection for a low back disorder is 
not new and material.  Any new medical records showing 
diagnoses of a low back disorder many years after service are 
cumulative.  There was medical evidence before the RO in 1994 
showing that the veteran suffered from such a disability.  
Furthermore, the duplicate service medical records are not 
new.  

The veteran's contentions that his low back disorder is 
related to active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1994, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Furthermore, the lay statements concerning the 
onset of any such condition are not competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Medical records that do not mention low back disorder, even 
if new, are not material.  The fact that the veteran is 
presently or was impaired due to other medical problems is 
not a matter in dispute. 

Nor do the new medical records in any way provide a medical 
linkage of the veteran's current low back disorder and his 
active service.  There is no medical evidence indicating that 
the veteran's low back disorder had its onset during active 
service or within one year after his separation from service, 
or that is related to any in-service disease or injury.  No 
medical professional has provided such an opinion.  
Accordingly, even if new, the Board finds that these records 
are not so significant that they must be considered in order 
to fairly decide the merits of the claim for service 
connection for a low back disorder.

Thus, new and material evidence has not been presented, and 
the claim of service connection for a low back disorder is 
not reopened.  


III.  Left Hip and Headaches

The veteran claims that that he currently has a left hip 
disorder and headaches which are chronic disabilities which 
began in service.  Service medical records show reports of 
pain in the left hip following a fall in September 1952.  
However, post service medical records show no hip disability.  
VA treatment records reflect no complaints or diagnosis of 
left hip disorder, nor is such a diagnosis or finding noted 
in the January 2001 VA examination.  

Similarly, the service medical records show complaints of 
headaches in April 1951, November 1950, March 1952, and 
September 1952, but no diagnosis of chronic headache disorder 
was rendered.  The aforementioned service treatment note 
shows complaint of chronic headaches with a finding of no 
pathology and no prescription given.  On two occasions, 
headaches were noted as related to nasal congestion.  In 
September 1953, during separation examination, no diagnosis 
of a headache disorder was noted.  Following service, the 
aforementioned VA treatment records contain no diagnosis of 
or findings of a headache disorder.  

The veteran has urges that he has a chronic left hip disorder 
and a headache disorder that are related to the complaints in 
service.  However, he has not demonstrated current left hip 
disorder or headache disorder.  

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  Although he alleges chronicity of 
symptomatology as to these disorders and thus urges service 
connection pursuant to 38 C.F.R. § 3.303 (b), there is 
neither current disability nor a documented history of 
complaints since service as to headaches, and thus no 
chronicity.  The complaint of chronic headaches, with no 
noted pathology, does not persuasively show that the veteran 
has had a chronic disability since service, particularly in 
light of the lack of current disability.

The Board finds no competent evidence of current disability 
of either the left hip or headaches.  The Board must assess 
the credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992; Hatlestad v. Derwinski, 1 Vet. App. 
164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted service connection requires medical evidence of a 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); see also Pond v. West, 12 Vet App. 341, 346 
(1999).  The veteran's lay statements concerning the onset 
and existence of any such disorder are not competent.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  When all the 
evidence is assembled VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  Here, the preponderance of the 
evidence is against the veteran's claims.


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder remains denied.  

Service connection for a left hip disorder is denied.  

Service connection for headaches is denied.  


REMAND

A remand is required in this case in order to fulfill the 
VA's duty to assist as set forth at 38 C.F.R. § 3.159(c) (1) 
and (4) (2005) with regard to the claims for increased 
ratings.  The appellant has essentially described symptom 
worsening since the most recent VA examination, which 
occurred in January 2001.  This examination is almost five 
years old.  The RO misidentified this examination as being 
dated in January 2002, in the SSOCs.  In that 2001 
examination, the veteran was noted to have a neuropathy 
related to the hernia.  This should be addressed as 
appropriate.  Also, the veteran's VA treatment records dated 
since August 2001 should be obtained.  

As the case must be remanded for the foregoing reasons, the 
Board also points out that the June 2001 VCAA letter was 
deficient with respect to the increased rating claims, as it 
only addressed the issue of service connection.  The veteran 
should be provided appropriate notice on remand.

Accordingly, the case is REMANDED for the following:

1.  Inform the veteran about (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claims for increased ratings for chronic 
prostatitis and right inguinal 
herniorrhaphy; (2) the information and 
evidence that VA will seek to obtain on 
his behalf; (3) the information or 
evidence that he is expected to provide; 
and (4) request or tell him to provide 
any evidence in his possession that 
pertains to the claims.  A copy of this 
notification must be associated with the 
claims folder.

2.  Obtain updated Dallas VAMC treatment 
records for the veteran dated since 
August 2001, showing treatment for 
chronic prostatitis and a right inguinal 
herniorrhaphy.

3.  Schedule the veteran for appropriate 
VA examination for his service-connected 
chronic prostatitis and right inguinal 
herniorrhaphy.  The claims file and a 
copy of this remand must be made 
available to and reviewed by the 
examiners prior to the requested 
examinations.  The examiners should 
indicate in the reports that the claim 
file was reviewed.  All necessary tests 
should be conducted.  A rationale for any 
opinion expressed should be provided.

The examiners should identify and 
describe in detail all manifestations 
attributable to the veteran's service-
connected chronic prostatitis and right 
inguinal herniorrhaphy, including any 
neuropathy referred to in the January 
2001 examination report.  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination reports.

4.  The RO should then readjudicate the 
veteran's claims with consideration of 
all evidence including that received 
since the issuance of the most recent 
SSOC in December 2003.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


